DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/30/2021 has been entered. Claims 1-2, and 27 have been amended. Claims 3-11, 17 and 22-26 are cancelled.
Allowable Subject Matter
Claims 1-2, 12-16, 18-21 and 27 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of independent claim 1 with particular attention to the structural limitations “each of the shoulder land portions is provided with shoulder lateral grooves extending axially inwardly from an adjacent tread edge and terminating within the shoulder land portion; the angle of each of the shoulder lateral grooves with respect to the tire axial direction is gradually increased from the tread edge toward the axially inside; each of the shoulder lateral grooves comprises an axially inner portion inclined with respect to the tire axial direction in an opposite direction to the straight sipes provided in the crown land portions; each of the shoulder lateral grooves has a groove width gradually decreased toward the adjacent main groove; each of the shoulder lateral grooves has an axially inner end to which a sipe extending in 
The closest prior art is considered to be Tsuda (US 6,050,313) which discloses a pneumatic tire 1. The tire has a tread pattern, which includes a plurality of circumferential grooves 3A-3B, extending continuously in the tire circumferential direction to axially divide the tread portion into a plurality of land portions 5 and 7. The tread pattern is further configured such that the land portions has disposed thereon a plurality of axially extending sipes 6; and where it is suitable for having a combination of both straight and S-shaped wavy sipes, see Col 4 lines 1-4. The tread pattern is further configured such that the at least one circumferentially continuously extending main groove is three main grooves axially dividing the tread portion into land portions 7 and land portions 5 which are positioned on each side of the tire equator. 
The claims are therefore considered to be patentably distinguished from the prior art of record. The closest prior art, whether taken alone or in combination with prior art of record, does not teach or reasonably suggest the cumulative limitations of claim 1 and are allowable for the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK WILLIAMS whose telephone number is (571) 272-9776.  The examiner can normally be reached on Monday - Thursday 8:00 AM--5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 

/CEDRICK S WILLIAMS/Examiner, Art Unit 1749

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 8, 2022